Citation Nr: 1026535	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-25 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
in November 2007 at a Travel Board hearing at the above RO; a 
transcript is of record.

These claims were previously before the Board in March 2008, at 
which time the Board reopened the previously denied claims for 
service connection for hearing loss and otitis media,and remanded 
them for additional development.  The requested development has 
been completed, and the claims are properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  Under the reasonable doubt doctrine, the aggregate evidence 
is in approximate balance as to whether the Veteran's hearing 
loss is related to service.

2.  Under the reasonable doubt doctrine, the aggregate evidence 
is in approximate balance as to whether the Veteran's otitis 
media is related to service.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria 
for service connection for hearing loss have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Giving the benefit of the doubt to the Veteran, the criteria 
for service connection for otitis media have been met.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).

In addition, VA published regulations, which were created for the 
purpose of implementing many of the provisions of VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent 
part, at 38 C.F.R. § 3.159 (2009)).

It appears that in this case the medical opinion and clinical 
records on file are sufficient to support a grant of service 
connection for the claimed hearing loss and otitis media.  Thus, 
the Board finds that any possible errors on the part of VA in 
fulfilling its duties under the VCAA with respect to this claim 
are rendered moot.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as sensorineural hearing loss, become manifest to 
a degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While 
the disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to the 
required degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).  Even if disabling 
loss is not demonstrated at separation, a veteran may establish 
service connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence 
showing the Veteran had bilateral hearing loss during service is 
not fatal to his claim for service connection.  The laws and 
regulations do not strictly require in-service complaint of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, the Court of Appeals for Veterans Claims has held where 
there is no evidence of the veteran's claimed hearing disability 
until many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship between 
the veteran's in service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an injury 
in service . . . ."  Hensley, supra, (quoting Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical 
question is whether the veteran has current hearing loss 
disability which is causally related to service.

Reviewing the evidence of record, the Veteran's service treatment 
records show that at his pre-induction examination in October 
1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
5
LEFT
15
5
5
10
10

On a January 1971 medical history report the Veteran indicated 
that he had never had ear, nose, or throat trouble.  It is 
unclear whether he indicated "yes"," no" or neither as to 
whether he had ever had "running ears."  On the January 1971 
discharge examination his ears were found to be normal.  On an 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
N/A
30
LEFT
15
15
10
N/A
10

The post-service records show that at a September 1992 VA 
examination the Veteran reported incidents of otalgia and 
pressure in his ears while in Vietnam, for which he received 
treatment.  In 1990 he had been treated for right chronic serous 
otitis media that was non-responsive to medical therapy.  In 1991 
he underwent a bilateral myringotomy and tube placement.  He 
reported resolution of otalgia, and significant hearing loss, 
with the tube placement.  There was no chronic otorrhea or 
vertigo.  On examination the ears were normal.  The examiner 
diagnosed the Veteran with chronic serous otitis media, and there 
were no problems at the time of the examination with the tubes in 
place.  At an October 1992 hearing evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
5
15
15
LEFT
N/A
5
5
15
15

The results were noted to be normal bilaterally. 

At a June 2002 VA outpatient audiological assessment, the Veteran 
complained of a progressive decrease in hearing sensitivity.  He 
said he had trouble understanding soft speech when there was 
background noise.

At October 2003 VA outpatient treatment the Veteran said that 
none of his past treatment had helped, including P.E. (pressure 
equalization) tubes.  He said that he had difficulty hearing in 
most situations.  Immittance testing confirmed middle ear 
pathology for both ears.  Eustachian tube testing for intact ear 
drum supported dysfunction.  In audiological testing, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
20
25
LEFT
25
25
15
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

The Veteran underwent a VA audiological examination in December 
2004, at which he reported that he had initially begun to 
experience hearing problems due to ear infections he suffered 
during basic training.  He also reported in-service noise 
exposure including gunfire, explosions, and aircraft noise.  
Clinical evaluation of the ears was within normal limits.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
30
40
LEFT
40
25
20
35
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 in the left ear.

The QTC examiner opined that the Veteran had conductive hearing 
loss due to his in-service ear infections.  Since he had 
conductive hearing loss, she opined that his post-service noise 
exposure was not relevant, because that would result in 
sensorineural hearing loss.  

The Veteran reported at an April 2005 VA audiological 
consultation that he had experienced significant military and 
occupational noise exposure, and that he had recurrent otitis 
media with effusion, treated with the insertion of tubes over the 
past several years.  He was found to have moderate conductive 
hearing loss.  In May 2005 he had tubes placed in his ears.  He 
reported that immediately after the surgery his hearing was back 
to normal, but a week later the right side hearing was decreased 
slightly.

At January 2006 VA audiology treatment the Veteran's pure tones 
were within normal limits bilaterally.  September 2006 VA 
treatment notes indicate that he was doing well with the tubes in 
his ears, and that he had occasional discharge.  At December 2007 
treatment it was noted that the tubes in the right ear might be 
out.  At a January 2009 VA audiology consultation the Veteran was 
diagnosed with slight to mild sensorineural hearing loss in the 
left ear and moderate conductive hearing loss through 1000 Hz in 
the right ear, with slight to mild sensorineural hearing loss in 
the higher frequencies.  

The Veteran had a VA audiological evaluation in December 2009.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
10
30
15
LEFT
15
10
15
25
25

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  Otoscopic results revealed ear wax, which 
was removed.  After the removal, the ear canals were clear.  The 
right ear had perforation, and the left ear had a blue tube lying 
in the ear canal embedded in the wax.  Immittance testing showed 
tympanometry in the right ear that was flat with large physical 
volume consistent with tympanic membrane perforation, and normal 
tympanometry in the left ear.  Acoustic reflexes were absent upon 
testing.  The examiner diagnosed the Veteran with mild conductive 
hearing loss and hearing within normal limits.

The examiner reviewed the claims file and felt that the evidence 
was incomplete because there were no records from basic training 
in 1969 at Fort Gordon or from sick call when the Veteran was in 
Vietnam.  The Veteran told the examiner that he had suffered with 
ear infections during basic training and in Vietnam for which he 
sought medical treatment, including antibiotic shots for ear 
infections.  He described an incident in which he crawled through 
the mud in the rain and reported for sick call the following day.  
It was noted that service treatment records (STRs), along with 
other hearing test records, supported normal hearing upon exit 
from the military.  However, recent ear, nose, and throat records 
and current test results supported ongoing middle ear pathology 
and conductive hearing loss treatment consistent with otitis 
media, which may have initially been incurred during the 
military.  The examiner opined that the Veteran's hearing loss 
and otitis media were at least as likely as not caused by, or the 
result of, active military service.

The Veteran's STRs that have been associated with the claims file 
do not contain any treatment records from the first fourteen 
months of his service, with the exception of the induction 
examination, immunization records, and dental records.  It is 
presumed that additional records from that period are not 
available.  In the absence of the presumed destroyed or lost 
STRs, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-doubt 
rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

The resolution of issues that involve medical knowledge, such as 
the diagnosis of an ear infection and the determination of 
medical etiology, requires professional evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events, such as an earache.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a contemporaneous 
medical diagnosis, or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson, supra.  Given the ruling in Davidson, the Board finds 
that the Veteran is competent to report that he was diagnosed 
with ear infections in service.  Since the STRs from over half of 
his active service are presumed to be missing and the Veteran's 
medical history report from the time of his discharge was unclear 
about whether he had had trouble with his ears, the Board finds 
his reports of having been diagnosed with ear infections during 
service to be credible.

The Board notes that, at the December 2009 VA examination, the 
Veteran had mild conductive hearing loss in the right ear and the 
hearing in the left ear was within normal limits.  At other 
evaluations within the claim period, including the December 2004 
QTC examination, the Veteran had hearing loss on both sides as 
defined at 38 C.F.R. § 3.385.  The Board notes that the Court of 
Appeals for Veterans Claims has held that the presence of a 
chronic disability at any time during the claim/appeal  process 
can justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).

The December 2004 QTC examiner opined that the Veteran had 
conductive hearing loss due to his in-service ear infections.  
Since the Veteran manifested conductive hearing loss, she opined 
that his post-service noise exposure was not relevant, because 
that would result in sensorineural hearing loss.  The December 
2009 VA examiner opined that the Veteran's hearing loss and 
otitis media were at least as likely as not caused by or the 
result of active military service.

In view of the foregoing evidence, law, and judicial precedents, 
without finding error in the previous action taken by the RO, the 
Board will exercise its discretion to find that the evidence is 
in relative equipoise, and will conclude that service connection 
for hearing loss and otitis media are warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is granted.

Service connection for otitis media is granted.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


